Title: [Diary entry: 8 August 1788]
From: Washington, George
To: 

Friday 8th. Thermometer at 66 in the Morning 69 at Noon and 70 at Night—Morning clear & rather cool—with appearances of dry weather—Wind North. About one Oclock however it overcast

and betwn. 3 & 4 began a very slow rain wch. increased in the Night and a good deal fell. Visited the Plantations at the Ferry, French’s D. Run & Muddy Ho. At French’s—they would have finished, about two ’Oclock, getting in and stacking all the grain in No. 6; and would proceed to fencg. the yard, & securing the Inclosure—after which if there was time for it they would begin to get in and stack the Barley & Oats in No. 2. Plows in No. 5. At the Ferry—One Plow, and the Hoe people were weeding and Hilling of Corn. At Dogue Run—the Cart and necessary attendance for that, and Stacking, were employed about the Rye (Six besides the Overseer). The rest Seven, with two plows were in the Corn. At Muddy hole. Having finished getting in, and stacking the Barley all hands about 1 Oclock came to the Corn grd. at the Mansn. Ho. but the Cart was ordered tomorrow to assist in getting in the Rye at D. Run. Brought the Jenny with the Jack Colt from Muddy hole, and turned them, with the other Maltese Jenny—the two yearling Mule Colts and the 4 Sorrel Colts, into the Clover Paddock. The other Mares and Colts which were in No. 1 at Muddy hole were carried to No. 1 at Dogue Run for the benefit of the pasture. Mr. Geo. Digges & a Dr. Kelty came to Dinr. & retd.